Citation Nr: 1743063	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, with service in the Republic of Vietnam from February 1965 to December 1965.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his December 2013 substantive appeal form, the Veteran indicated his request to participate in a hearing before a member of the Board.  He was notified of his scheduled hearing in December 2016 letters.  However, in a January 2017 correspondence, the Veteran's representative notified VA of the Veteran's inability to attend his scheduled hearing.  Ultimately, the representative requested that the hearing request be withdrawn.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed with adjudicating the case based on the evidence of record.  38 C.F.R. §20.704(e) (2016).

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Resolving doubt in the Veteran's favor, his posttraumatic stress disorder is caused by his active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, no further notice or assistance is required.

II.  Applicable Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. §4.125(a) (i.e., in this case, the diagnosis must comply with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See 38 U.S.C.A. §1154(b); 38 C.F.R. §3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §3.102 (2016), Gilbert v Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis 

The Veteran is seeking service connection for PTSD.  Specifically, he contends that his PTSD is a result of his active duty service, including events observed during combat in the Republic of Vietnam.  See April 2011 Veteran's statement; August 2011 VA examination report.  The Veteran contends that, while serving in Vietnam, he experienced an explosion at the Da Nang Air Field and witnessed people injured and killed among the equipment, planes and trucks there were involved in the explosion.  See August 2011 VA examination report.  He further holds that he "was scared (every day) that it would be (his) last."  See April 2011 Veteran's statement.

With respect to the first prong of service connection, the Board finds that the Veteran has a current diagnosis of PTSD.

Service treatment records are silent as to any complaints, treatment, or diagnoses of PTSD or any other mental health disorder.  The Veteran responded in the negative during his separation examination in December 1967, as to whether he ever had or now had depression or excessive worry.  He was found to be psychiatrically normal upon separation.

Post-service treatment records demonstrate the Veteran began seeking treatment for PTSD symptoms in 2011.  A February 2011 VA treatment record notes that he sought treatment for PTSD, indicating he had an onset of symptoms approximately four years prior.  At the time of his consultation, he complained of flashbacks to the explosion of the airfield in Vietnam, insomnia, and recurring dreams and nightmares.  He was noted to have discomfort amongst crowds, feelings of depression, substance use, impaired judgment, and an overall sad mood.  Upon evaluation, he was diagnosed with PTSD, ETOH (or alcohol) abuse, and depression.  A GAF score of 55 was assigned.

A March 2011 VA treatment record notes that the Veteran sought a second opinion by a VA psychiatrist who confirmed the February 2011 diagnosis of PTSD.  Specifically, it was noted that the Veteran experienced intrusive thoughts and nightmares, hypervigilance, emotional numbing, avoidance, and periods of anxiety and depression.  It was opined that his PTSD was secondary to his combat experience.  He was assigned a GAF score of 52.

VA treatment records dated June 2011 through August 2011 demonstrate an ongoing diagnosis of PTSD, indicating that his symptoms are controlled with medication.  See June 2011 VA treatment record.

The Veteran was afforded a VA examination in August 2011, at which time he complained of nightmares occurring nightly, daily intrusive thoughts, flashbacks accompanied by headaches, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran's symptoms do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He was diagnosed with alcohol abuse versus alcohol dependence.  The August 2011 examiner opined that the Veteran did not have a diagnosis of PTSD, attributing his symptoms to possible depression due to his alcohol use.  In addition, it was opined that the February 2011 diagnosis of record appeared to be based on a subjective report of the Veteran's symptoms with no objective assessment of response style, particularly due to his delayed onset of PTSD.  For that reason, the examiner found that the February 2011 report was inapplicable to the current August 2011 examination.  

An October 2011 VA treatment record demonstrates the Veteran continued to seek treatment for PTSD.  The record notes that he remains on medication for depression and anxiety and experienced the same level of symptoms since his March 2011 visit.  The treating psychiatrist opined that the Veteran's PTSD was secondary to his combat exposure and reconfirmed his GAF score of 52.

A review of the record demonstrates the Veteran continued to seek treatment for PTSD from October 2011 through August 2014.  Specifically, an April 2014 VA treatment record notes he sought group therapy for PTSD, excessive drinking, and depression.  He reported drinking to forget or suppress his painful traumatic experiences in service.  

Although the August 2011 VA examination report indicates that the Veteran's condition did not meet the criteria for PTSD, the requirement for a current disability can be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, the Veteran brought his claim in January 2011.  Therefore, the diagnoses of PTSD in February 2011 and March 2011, as well as the VA treatment records that indicate PTSD is an active diagnosis, constitute a current disability for the purpose of service connection.  The diagnosis is presumed to have been made in accordance with the applicable DSM criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Notably, a February 2014 VA treatment record notes that all diagnoses utilized are based on criteria from DSM-IV.

Turning to the issue of in-service stressors, the Veteran's military personnel records confirm that he served in combat in the Republic of Vietnam from February 1965 to December 1965.  Military personnel records also demonstrate he is in receipt of the Presidential Unit Citation with ribbon bar awarded to the First Marine Aircraft Wing; Republic of Vietnam Campaign Medal with Device; Republic of Vietnam Meritorious Unit Citation Gallantry Cross Color; Republic of Vietnam Meritorious Unit Citation Civil Actions Color; National Defense Service Medal; Good Conduct Medal; and Rifle Marksman Badge.  See June 1977 Department of the Navy letter.  The record also reflects that the Presidential Unit Citation was awarded for duty in action against the North Vietnamese Army and Viet Cong forces in the Republic of Vietnam from May 1965 to September 1967, in support of combat operations.

The stressors described by the Veteran are such that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, meaning that these stressors constitute fear of hostile military and terrorist activity.  The Veteran's contentions of experiencing these stressors while working on the airfield when the explosion occurred is consistent with the terms and conditions of his service, particularly his military occupational specialty (MOS) of general warehouseman.  Therefore, the Veteran's lay statements are sufficient to demonstrate that the stressors occurred.  See 38 C.F.R. §3.304(f).

With respect to the issue of whether the Veteran's PTSD is causally related to his active service, the Board finds the February 2011 and March 2011 opinions are the most persuasive and probative evidence of record.  The Board recognizes that the August 2011 VA examination report contains a negative VA nexus opinion, which found that service connection was not warranted, in part, because the claimed disability was more likely attributable to alcohol abuse, and lack of an in-service diagnosis, or an onset of symptoms within three months after his stressor.  However, this negative opinion appears to give little credence to the Veteran's reported history of his mental health disorder, his history of treatment following service, and, most importantly, his claimed in-service stressors.  Moreover, when viewed in a light most favorable to the Veteran, the Board finds the February 2011 and March 2011 opinions more probative as they recognize the Veteran's contentions that his environment in service caused his psychiatric complaints.  Further, the February 2011 VA treatment record indicates that the diagnosis of PTSD was based on an evaluation of the Veteran, with consideration given to his lay statements regarding his in-service stressors.

The medical evidence of record reflects that the Veteran's in-service stressors are adequate to support a diagnosis of PTSD, and that they are related to fear of hostile military or terrorist activity.  Throughout the pendency of the appeal, the Veteran has maintained that he experienced an explosion while serving in Vietnam and witnessed people killed with mortar rounds.  See February 2011 VA treatment record, April 2011 Veteran's statement, August 2011 VA examination report, April 2014 VA treatment record, January 2017 Representative's statement.  Further, the positive opinions of record conclude that these in-service stressors were the basis of the PTSD diagnosis.  See VA treatment records dated February 2011, March 2011, and October 2011.  

In its entirety, the evidence of record sufficiently establishes a causational link between the Veteran's in-service events and his current psychiatric disorder.  As such, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


